Appeal from a judgment of the Monroe County Court (Frank P Geraci, Jr., J.), rendered May 8, 2002. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree and unlawful possession of marihuana.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Pigott, Jr., P.J., Green, Kehoe, Gorski and Hayes, JJ.